@ase 1:18-cr-00850-ALC Document 1 Filed 11/28/18 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORKx

____________.-___

UNITED STATES OF AMERICA
_vcn
JOHN DOE,

Defendant.

1801111111 850

2 NOTICE OF INTENT TO,
FILE AN INFORMATION

Please take notice that the government will file an

information upon the defendant's waiver of indictment, pursuant

to Rule 7(b) of the Federal Rules of Criminal Procedure.

Dated: New York, New York

November 28, 2018

_4____.._...-¢,___" _

USDCSDNY
DGCUMENT
ELECTR£»MCALLYPHLED

DOC#
DATEFHJI)_MNLL&IR&

   
 
 

 

 

J-&'

By:

ROBERT S. MUELLER,
Special Counsel

III

W\_/

J¢annie S. Rhee

Andrew D. Goldstein

L. Rush Atkinson

The Special Counsel's Office

AGREED AND CONSENTED TO:

 
     

Atto ney for

